Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on January 2, 2019.
Information Disclosure Statement filed on 01/02/2019 has been considered by the examiner.
Claims 1-20 are pending.

Allowable Subject Matter
Claims 2-4, 7, 9-11, 14, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nedeltchev US Patent No. 9,331,920 b2 in view of Jiao et al. US Publication No. 2017/0359855 A1.


As per claim 1, Nedeltchev discloses:
A system, comprising logic configured to: 
receive replication data from a primary site host system, the replication data comprising header information, (Nedeltchev, Col. 2:24-30) where the packets of data is received and comprises the header information; 
write the header information to a local memory, wherein the header information in the local memory is unencrypted; and encapsulate the encrypted replication data, wherein the unencrypted header information is accessed in the local memory during the encapsulation of the encrypted replication data, (Nedeltchev, Col. 2:49-53 & Col. 4:46-64) where the memory to store the information is disclosed and the header of the packet is said to be unencrypted.
Nedeltchev does not specifically disclose:
encrypt the replication data; 
However, Jiao discloses:
encrypt the replication data, (Jiao, [0025]), where the encryption of replicated data is disclosed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Nedeltchev with the teaching of Jiao to show that any type of data can be encrypted for security reasons.

As per claim 8, Nedeltchev discloses:
A computer implemented method comprising: 
receive replication data from a primary site host system, the replication data comprising header information, (Nedeltchev, Col. 2:24-30) where the packets of data is received and comprises the header information; 
write the header information to a local memory, wherein the header information in the local memory is unencrypted; and encapsulate the encrypted replication data, wherein the unencrypted header information is accessed in the local memory during the encapsulation of the encrypted replication data, (Nedeltchev, Col. 2:49-53 & Col. 4:46-64) where the memory to store the information is disclosed and the header of the packet is said to be unencrypted.
Nedeltchev does not specifically disclose:
encrypt the replication data; 
However, Jiao discloses:
encrypt the replication data, (Jiao, [0025]), where the encryption of replicated data is disclosed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Nedeltchev with the teaching of Jiao to show that any type of data can be encrypted for security reasons.

As per claim 15, Nedeltchev discloses:
An apparatus, comprising hardware logic configured to: 
receive replication data from a primary site host system, the replication data comprising header information, (Nedeltchev, Col. 2:24-30) where the packets of data is received and comprises the header information; 
write the header information to a local memory, wherein the header information in the local memory is unencrypted; and encapsulate the encrypted replication data, wherein the unencrypted header information is accessed in the local memory during the encapsulation of the encrypted replication data, (Nedeltchev, Col. 2:49-53 & Col. 4:46-64) where the memory to store the information is disclosed and the header of the packet is said to be unencrypted.
Nedeltchev does not specifically disclose:
encrypt the replication data; 
However, Jiao discloses:
encrypt the replication data, (Jiao, [0025]), where the encryption of replicated data is disclosed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Nedeltchev with the teaching of Jiao to show that any type of data can be encrypted for security reasons.


Claims 5, 6, 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nedeltchev US Patent No. 9,331,920 b2 in view of Jiao et al. US Publication No. 2017/0359855 A1 and in further view of Harris et al. (admitted prior art) US Publication No. 2012/0185433 A1.
As per claims 5, 12 and 19, neither Nedeltchev nor Jiao do not specifically disclose: 
transmit the encapsulated and encrypted replication data on a wide area network (WAN).
However, Harris discloses:
transmit the encapsulated and encrypted replication data on a wide area network (WAN), (Harris, [0005] where the data is said to be transmitted across WAN or other networks. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teachings of Nedeltchev and Jiao with the teaching of Harris to show that data can be transmitted via WAN or other types of network.
As per claims 6 and 13, Nedeltchev discloses:
wherein the logic comprises a first application specific integrated circuit (ASIC), comprising: 
a first server connector configured to interface with the primary site host system; 
an encryption engine configured to encrypt the replication data and write the header information to the local memory; the local memory; an encapsulation engine configured to encapsulate the encrypted replication data and access the unencrypted header data in the local memory, (Nedeltchev, Col. 2:49-53 7 Col. 4:46-64);
Nedeltchev does not specifically disclose:
replication data; 
However, Jiao discloses:
replication data, (Jiao, [0025]), where the encryption of replicated data is disclosed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Nedeltchev with the teaching of Jiao to show that any type of data can be encrypted for security reasons.
Neither, Nedeltchev nor Jiao specifically disclose:
a first optical transceiver configured to interface with the WAN, wherein the WAN comprises a fiber network,
However, Harris discloses:
a first optical transceiver configured to interface with the WAN, wherein the WAN comprises a fiber network, (Harris, [0005] where the data is said to be transmitted across WAN or other networks. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teachings of Nedeltchev and Jiao with the teaching of Harris to show that data can be transmitted via WAN or other types of network.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205.  The examiner can normally be reached on 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446